EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Gretchen Devries, Registration No. 72,505, on December 18, 2020 to obviate any potential 35 USC 101 issues, and to put the claims in condition for allowance.
	The application has been amended as follows:
3.	IN THE ABSTRACT
A method for analyzing a computer program ecosystem including multiple computer programs includes performing a static analysis of the ecosystem, including identifying static dependencies among elements of the ecosystem based on values of parameters in one or more parameter sets associated with the ecosystem, the elements of the ecosystem including the computer programs of the ecosystem and data resources associated with the computer programs. The method includes performing a runtime analysis of the ecosystem, including identifying elements of the ecosystem that were utilized during execution of the ecosystem to process data records. The method includes performing a schedule analysis of the ecosystem, including identifying a computer program of the ecosystem that has a schedule dependency from another computer program of the ecosystem. The method includes identifying a subset of the 
	IN THE CLAIMS
4.	Please amend claim 27 as follows:
Claim 27 (Currently Amended),
	At line 1, before “computer readable medium” insert “non-transitory”.
Reasons for Allowance
5.	Examiner has reviewed and considered Applicant’s modifications as indicated in current Examiner’s amendment of 12-18-2020 and claims 1 – 28 are now in condition for allowance.
	The following is an Examiner’s statement of reasons for allowance.
Art of record, Tabe, Bhattacharya, Markley or Bala, does not teach and/or fairly suggest at least the limitations of:
“using multiple computer programs to analyzing a computer program ecosystem to that the ecosystem can be transferred to from first computer system to a second computer system and be tested, wherein before the transfer is performed, executing a static analysis of the computer program ecosystem, identifying static dependencies among elements of the computer program ecosystem based on values of parameters in one or more parameter sets associated with the computer program ecosystem, the elements of the computer program ecosystem including the multiple computer programs of 
	Therefore, all pending claims 1 – 28 are in condition for allowance.
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVRAL E BODDEN whose telephone number is (571)272-3455.  The examiner can normally be reached on M-F, 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193